ACCEPTED
                                                                                             01-15-00388
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     7/20/2015 4:55:42 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                          NO. 01-15-00388-CV

                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                     IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                  FOR THE FIRST JUDICIAL DISTRICT7/20/2015 4:55:42 PM
                                       OF TEXAS AT HOUSTON       CHRISTOPHER A. PRINE
                                                                         Clerk



                                         IN THE INTEREST OF
                                              M.A.B., IV


                                              M.A.B, JR.,
                                             APPELLANT

                                                 VS.

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                      APPELLEE


                              ON APPEAL FROM THE 314TH
                       DISTRICT COURT OF HARRIS COUNTY, TEXAS
                           TRIAL COURT CAUSE NO. 2014-00044J


                 MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT’S BRIEF AND TO SECURE FULL RECORD


           COMES NOW, WILLIAM B. CONNOLLY, Appellate Counsel and Attorney

for Appellant, M.A.B., JR., and files this his Motion for Extension of Time to File

Appellant’s Brief and to Secure Full Record and in support thereof would respectfully

show the Court the following:



2015.07.20 M TN EX T TIM E.w pd
                                               I.
                                  MOTION FOR EXTENSION OF TIME

           Mindful of the Court’s Order, Appellant’s counsel has been diligently

attempting to get the full record before the Court so that briefing could contain

correct and proper references to the record. Appellant’s counsel is diligently working

on Appellant’s Brief, which is due on July 20, 2015. Appellant’s counsel filed a

Motion for Supplemental Clerk’s Record on July 13, 2015. On July 17, 2015, this

Court granted the Motion and ordered that the Supplemental Clerk’s Record be filed

within two (2) days of the date of the Order. Although the District Clerk filed a

Supplemental Clerk’s Record on July 17, 2015, it is severely deficient and contains

merely three (3) documents. This Supplemental Clerk’s Record is not in compliance

with the documents requested in Appellant’s Motion and Ordered by this Court.

Appellant’s counsel has also been attempting to get the Exhibits from the June 30,

2015 Hearing added to the record of this Court. In this regard, Appellant has on this

date filed a Motion to Supplement the Reporter’s Record With the Exhibits From

Hearing Following Abatement . In light of the Clerk’s non-compliance with this

Court’s Order of Supplementation and the missing Exhibits from the Hearing, it is

impossible for Appellant’s counsel to timely complete Appellant’s Brief before July

20, 2013.




2015.07.20 M TN EX T TIM E.w pd                2
           Accordingly, Appellant requests the Court to order the record be supplemented

and to set a new timetable in conjunction with these Orders so that the Brief can be

properly prepared and presented.

                                           II.
                                         PRAYER

           WHEREFORE PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion for Extension of Time to File Appellant’s Brief and to Secure Full

Record.

           Appellant prays for general relief.

                                           Respectfully submitted,

                                           CONNOLLY & SHIREMAN, LLP

                                           /s/ William B. Connolly
                                           William B. Connolly
                                           State Bar No. 04702400
                                           2930 Revere, Suite 300
                                           Houston, Texas 77098
                                           Telephone (713) 520-5757
                                           Facsimile (713) 520-6644
                                           wbc@conlawfirm.com

                                           ATTORNEY FOR M.A.B., JR.




2015.07.20 M TN EX T TIM E.w pd                  3
                                    CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties —
which are listed below — about the merits of this Motion with the following results:

                       Sandra Hachem, Attorney for TDFPS:

                       G          opposes motion
                       G          does not oppose motion
                       G          agrees with motion
                       G          would not say whether motion is opposed
                       X          did not return my messages regarding the motion

                       John Spjut, Attorney Ad Litem for the Child:

                       G          opposes motion
                       G          does not oppose motion
                       G          agrees with motion
                       G          would not say whether motion is opposed
                       X          did not return my messages regarding the motion

                                                    /s/William B. Connolly
                                                    William B. Connolly


                                       CERTIFICATE OF SERVICE

           I certify that a true copy of the above Motion was served on:

           Sandra Hachem, Attorney for DFPS, 1019 Congress, 17th Floor, Houston,
           Texas 77002 – via e-mail Sandra.Hachem@cao.hctx.net; and

           John Spjut, Attorney Ad Litem for Child, 10924 Grant Road, Suite 623,
           Houston, Texas 77070 – via e-mail spjutlaw@sbcglobal.net

           on this the 20th day of July, 2015.

                                                    /s/ William B. Connolly
                                                    William B. Connolly
2015.07.20 M TN EX T TIM E.w pd                       4